Exhibit 10.3

SHARE PURCHASE AGREEMENT

This Share Purchase Agreement (this “Agreement”) is entered into as of January
29, 2015 by and between InfraREIT, Inc., a Maryland corporation (the
“Purchaser”), and Westwood Trust, as Trustee of the Excess Shares Trust (the
“Trust”).

WHEREAS, this Agreement is being entered into in connection with the Merger and
Transaction Agreement, dated as of January 29, 2015, by and among the Purchaser,
InfraREIT, L.L.C. (“InfraREIT LLC”), and InfraREIT Partners, LP (as the same may
be amended, modified or supplemented from time to time, the “Merger Agreement”),
pursuant to which, among other things, InfraREIT LLC will be merged with and
into the Purchaser, with InfraREIT Inc. as the surviving entity in the merger
(the “Merger”);

WHEREAS, the Trust currently holds 6,242,999 limited liability company interests
(the “Shares”) of InfraREIT LLC, which are classified as common shares in the
Amended and Restated Limited Liability Company Agreement of InfraREIT LLC, dated
as of November 23, 2010 (the “LLC Agreement”);

WHEREAS, pursuant to Section 6.18 of the LLC Agreement, InfraREIT LLC has
accepted the offer to purchase the Shares at a price of $10.654733 per share by
delivery to the Trust of a notice of acceptance (“Notice of Acceptance”) dated
January 26, 2015 (the “Acceptance Date”); and

WHEREAS, in satisfaction of InfraREIT LLC’s obligations under the Notice of
Acceptance, the Purchaser (as successor in interest to InfraREIT LLC) desires to
purchase the Shares from the Trust, and the Trust desires to sell the Shares to
the Purchaser.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
warranties contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

Purchase and Sale of Shares

Section 1.1 Sale of Shares. Upon the terms and conditions of this Agreement, the
Purchaser agrees to purchase from the Trust at the ES Purchase Effective Time
(as defined below) and the Trust agrees to sell to the Purchaser at the ES
Purchase Effective Time all Shares owned by the Trust as of the ES Purchase
Effective Time for the sales price of $10.654733 per Share. The purchase of the
Shares pursuant to this Agreement shall be deemed to satisfy InfraREIT LLC’s
acceptance of the offer to purchase such Shares pursuant to the Notice of
Acceptance.

Section 2.2 Effective Time. The closing of the purchase and sale of the Shares
hereunder (the “Closing”) shall occur concurrently with and shall be conditioned
upon the consummation of the Merger (the “ES Purchase Effective Time”).

 

1



--------------------------------------------------------------------------------

Section 2.3 Delivery. At the Closing, the Trust shall deliver to the Purchaser
the certificates representing the Shares held by the Trust and appropriate share
transfer forms or stock powers executed in blank, against payment by the
Purchaser of the sale price for the Trust’s Shares by delivering to the Trust a
promissory note in the principal aggregate amount of $66,517,480 substantially
in the form attached hereto as Exhibit A.

ARTICLE III

Miscellaneous

Section 3.1 Termination. If the Merger shall not have occurred within 10
business days of the date of this Agreement, this Agreement shall automatically
terminate and be of no further force and effect.

Section 3.2 Further Assurances. Each of the parties hereto will take all such
lawful action as may be necessary or appropriate to effect the transactions
described in this Agreement.

Section 3.3 Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

Section 3.4 Amendments; Waiver. This Agreement may be amended, modified or
supplemented only by a written instrument signed by each of the parties hereto.
No waiver of any of the provisions of this Agreement shall be valid and
enforceable unless such waiver is in writing and signed by the party to be
charged, and, unless otherwise stated therein, no such waiver shall constitute a
waiver of any other provision hereof (whether or not similar) or a continuing
waiver.

Section 3.5 No Third-Party Rights. Nothing express or implied in this Agreement
is intended or shall be construed to confer on any person other than the parties
hereto any rights under this Agreement.

Section 3.6 Entire Agreement. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous negotiations, agreements and understandings of the
parties.

Section 3.7 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware without regard to any
conflicts of law provisions that would result in the application of the laws of
any other jurisdiction. Any legal action or proceeding between the parties to
this Agreement shall be adjudicated solely and exclusively in the state and/or
federal courts in Delaware. Each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.

Section 3.8 Counterparts. Any number of counterparts hereof may be executed and
each such counterpart shall be deemed to be an original instrument. A signature
delivered by facsimile or other means of electronic transmission shall be deemed
to constitute an original signature.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

INFRAREIT, INC. By: /s/ David A. Campbell Name: David A. Campbell Title:
President

 

Signature Page to Trust Share Purchase Agreement



--------------------------------------------------------------------------------

WESTWOOD TRUST, as Trustee By: /s/ Kallie Myers Name: Kallie Myers Title: Vice
President Trust Law

 

Signature Page to Trust Share Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of Promissory Note